Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 and 11-15 in the reply filed on 28 September 2021 is acknowledged.  The traversal is on the ground(s) that “Such allegation is perplexing. The claims do not mention “feedback configuration” anywhere. Also what general receivers can do with other transmitters, transmitters other than the recited receiver, does not have any relevance in restriction requirement consideration concerning the recited devices. While the undersigned understands that restriction requirement is under the examiner’s discretion, the rationale provided by the examiner essentially amounts to “the restriction requirement is proper because I say so.” For that reason, Applicant traverses”. This is not found persuasive because Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because receivers with power adjustment configuration could communicate with the sending device. The subcombination has separate utility such as general receiver that is capable of receiving optical signals from other transmitters.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
The following is an examiner’s statement of reasons for allowance: 
Claims 6-10 are canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination does not teach the claim limitations “ wherein the multiplexing unit is further configured to send or receive at least two detection optical waves through the fiber channel, wherein the at least two detection optical waves comprise at least one first detection optical wave whose wavelength is less than a minimum wavelength of the operating band, and at least one second detection optical wave whose wavelength is greater than a maximum wavelength of the operating band… wherein the power control instruction is generated according to power change information between the at least two detection optical waves”.
Regarding claim 11, the prior art of record alone or in combination does not teach the claim limitations “ wherein the at least two detection optical waves comprise at least one first detection optical wave whose wavelength is less than a minimum wavelength of the operating band, and at least one second detection optical wave whose wavelength is greater than a maximum wavelength of the operating band; obtaining a power control instruction, wherein the power control instruction is generated according to power change information between the at least two detection optical waves”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/MINA M SHALABY/             Examiner, Art Unit 2636